Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over SEQUEIRA (US 2019/0361750 A1) in view of Ohnish (US 10/877,789 B2).
As to claim 1, SEQUEIRA teaches a system comprising: a processor; and
a memory coupled to the processor, the memory storing instructions executable by the processor to:
receive Virtual Machine (VM) attributes of a first VM (translate VM metadata retrieved from a VIM (e.g., VIM 220, 260, or 290) that the hybridity manager is in communication with into a representation of the metadata in the base resource model. As used herein, VM metadata refers to metadata (1) relating to the VM itself (e.g., metadata that would typically be included in a VMX or KVM image), (2) as well as surrounding the VM, such as attributes  wherein first VM data corresponding to the first VM is to be moved from a first cluster of nodes in which the first VM data is stored (Conversely, VM metadata represented in the base resource model may be transmitted to another hybridity manager for translation back into VM metadata represented in a resource model used by the other VIM so that VMs can be created (e.g., by invoking an API exposed by the other VIM) based on such VM metadata. Illustratively, transmit the translated VM metadata to another hybridity manager associated with a destination virtual infrastructure,   base resource model metadata may be transmitted in any suitable manner, such as over a hybridity control plane provided by a remote job framework that bootstraps connectivity between hybridity managers, paragraphs [32-34]); and
determine a movement value VM based on a movement model and the VM attributes of the first VM (migrating a VM between virtual infrastructures 200, 240, and/or 275 that are managed by VIMs 220, 260, and 290, respectively, requires translating between the resource models used by VIMs 220, 260, and 290, which involves mapping object constructs between the different resource models, paragraph [33];such VIM-specific attributes may be mapped one-to-one in cases where the source and destination VIMs are of the same type, or in a best effort manner and/or with user defined 

SEQUEIRA does not teach the movement model indicating dependence of movement value of a VM on VM attributes of the VM wherein the movement value of the first VM is indicative of a rank order for movement of the first VM data among a plurality of sets of VM data to be moved, each set of VM data corresponding to a VM. However, SEQUEIRA teaches the movement model indicating dependence of movement value of a VM on VM attributes of the VM wherein the movement value of the first VM is indicative of a rank order for movement of the first VM data among a plurality of sets of VM data to be moved, each set of VM data corresponding to a VM (migrate a first group of virtual machines having a lifetime and a high resource load index to a first cloud service provided on ranked data centers having low electricity charges, and migrate a second group of virtual machines having a shorter lifetime and a low resource load index to a second cloud service provided on ranked data centers having higher electricity charges than the first cloud service in accordance with the migration plan, claims 1-4).

It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of the movement model indicating dependence of movement value of a VM on VM attributes of the VM wherein the movement value of the first VM is indicative of a rank order for movement of the first VM data among a plurality of sets of VM data to be moved, each set of VM data corresponding to a VM as taught to allow generate a migration plan of for effectively migrating the first virtual machines on basis of the charge information and the operation information.
AS to claim 10, SEQUEIRA teaches the instructions are executable by the processor to:
rank order the first VM and a second VM based on respective movement values of the first VM and the second VM, wherein second VM data corresponds to the second VM, is stored in the first cluster of nodes, and is to be moved from the first cluster of nodes (migrate a first group of virtual machines having a long lifetime and a high resource load index to a first cloud service provided on ranked data centers having low electricity charges, and migrate a second group of virtual machines having a shorter lifetime and a low resource load index to a second cloud service provided on ranked data centers having higher electricity charges than the first cloud service in accordance with the migration plan, claims 1-4);

move the first VM data and the second VM data in the rank order (Conversely, VM metadata represented in the base resource model may be transmitted to another hybridity manager for translation back .

As to claim 12, SEQUEIRA teaches a method comprising:
receiving, by a processing resource, attributes of a first VM and attributes of a second VM (translate VM metadata retrieved from a VIM (e.g., VIM 220, 260, or 290) that the hybridity manager is in communication with into a representation of the metadata in the base resource model. As used herein, VM metadata refers to metadata (1) relating to the VM itself (e.g., metadata that would typically be included in a VMX or KVM image), (2) as well as surrounding the VM, such as attributes that are needed for the VM to connect to its surroundings or perform optimally), claim [34]; OS-specific VM descriptors 310.sub.1-N each include metadata 312.sub.1-N specifying basic attributes of the associated VMs, such as the number of vCPUs, amount of storage, and amount of memory allocated to those VMs, paragraph [36]), wherein first VM data corresponding to the first VM and second VM data (conversely, VM metadata represented in the base resource model may be transmitted to another hybridity manager for translation back into VM metadata represented in a resource model used by the other VIM so that VMs can be created (e.g., by invoking an API exposed by the other VIM) based on such VM metadata. Illustratively, transmit the translated VM metadata to another hybridity manager associated with a destination virtual infrastructure,   base resource model metadata may be transmitted in any suitable manner, such as over a hybridity control plane provided by a remote job framework that bootstraps connectivity between hybridity managers, paragraphs [32-34]);
determining, by the processing resource, a first movement value of the first VM and a second movement value of the second VM based on a movement model (migrating a VM between virtual infrastructures 200, 240, and/or 275 that are managed by VIMs 220, 260, and 290, respectively, requires translating between the resource models used by VIMs 220, 260, and 290, which involves mapping object constructs between the different resource models, paragraph [33];such VIM-specific attributes may be mapped one-to-one in cases where the source and destination VIMs are of the same type, or in a best effort manner and/or with user defined mapping semantics if the source .
SEQUEIRA does not teach rank ordering, by the processing resource, the first VM and the second VM based on respective movement values of the first VM and the second VM for movement of the first VM data and the second VM data from the first cluster of nodes; the movement model indicating relationship between a movement value of a VM and attributes of the VM. However, Ohnish teaches rank ordering, by the processing resource, the first VM and the second VM based on respective movement values of the first VM and the second VM for movement of the first VM data and the second VM data from the first cluster of nodes (migrate a first group of virtual machines having a lifetime and a high resource load index to a first cloud service provided on ranked data centers having low electricity charges, and migrate a second group of virtual machines having a shorter lifetime and a low resource load index to a second cloud service provided on ranked data centers having higher electricity charges than the first cloud service in accordance with the migration plan, claims 1-4).
the item "order" is an order recommended as a migration destination on the basis of the latency, and the smaller the latency, the higher the order. The example in FIG. 11 indicates the measurement result of the latency between "DC001" and each of the other data centers. The example in FIG. 11 indicates that the migration destination is determined in the order of "DC005", "DC006", "DC002", "DC004", "DC001", and "DC003" in accordance with respective latencies of "DC001" with "DC001" to "DC006", col. 11, lines 32-46). 
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of the instructions are executable by the processor to: determine cluster value for each of a plurality of clusters using a cluster model, the cluster model indicating dependence of cluster value of a cluster on a plurality of attributes of the cluster; and select a target cluster from among the plurality of clusters to which the first VM data is to be moved based on respective cluster values of the plurality of clusters as taught by Ruonan into SEQUEIRA and Ohnish to allow for choosing one of the clusters that satisfies choice conditions that are predetermined based on a correlation of time-dependent changes of measurement data for each factor; therefore, improve system’s performance.



Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over SEQUEIRA (US 2019/0361750 A1) in view of Ohnish (US 10/877,789 B2) further in view of Ruonan(US 2015/0278433 A1).
As to claim 5, SEQUEIRA and Ohnish do not teach the instructions are executable by the processor to:
determine cluster value for each of a plurality of clusters using a cluster model, the cluster model indicating dependence of cluster value of a cluster on a plurality of attributes of the cluster.

However, Ruonan teaches the instructions are executable by the processor to:
determine cluster value for each of a plurality of clusters using a cluster model, the cluster model indicating dependence of cluster value of a cluster on a plurality of attributes of the cluster (for each cluster, the control unit 10 calculates, as a first index, the average of values representing a correlation of the measurement data for each factor in the cluster (Sc41), calculates, as a second index, the average of values representing a correlation among measurement data on a factor inside the cluster and measurement data on a factor outside the cluster (Sc42), and calculates, as a third index, the average standard deviation of measurement data for each factor in the cluster, paragraph [144]); and
select a target cluster from among the plurality of clusters to which the first VM data is to be moved based on respective cluster values of the plurality of clusters (choosing means chooses one of the clusters that has a maximum composite index based on a product of the first index, the second index, and a reciprocal of the third index, paragraph [28]).

It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of the instructions are executable by the processor to: determine cluster value for each of a plurality of clusters using a cluster model, the cluster model indicating dependence of cluster value of a cluster on a plurality of attributes of the cluster; and select a target cluster from among the plurality of clusters to which the first VM data is to be moved based on respective cluster values of the plurality of clusters as taught by Ruonan into SEQUEIRA and Ohnish to allow for choosing one of the clusters that satisfies choice conditions that are predetermined based on a correlation of time-dependent changes of measurement data for each factor; therefore, improve system’s performance.

As to claim 15, selecting, by the processing resource, a second cluster of nodes to which the first VM data is to be moved from among a plurality of clusters based on a first cluster value of each of the plurality of clusters (choosing means chooses one of the clusters that has a maximum composite index based on a product of the first index, the second index, and a reciprocal of the third index, paragraph [28]);

selecting, by the processing resource, a third cluster of nodes to which the second VM data is to be moved from among the plurality of clusters based on a second cluster value of each of the plurality of clusters (choosing means chooses one of the clusters that has a maximum composite index based on a product of the first index, the second index, and a reciprocal of the third index, paragraph [28]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over SEQUEIRA (US 2019/0361750 A1) in view of Ohnish (US 10/877,789 B2) further in view of Rhuonan(US 2015/0278433 A1) further in view of Mohanta (US 2019/0354438 A1).

As to claim 8, SEQUEIRA, Ohnish and Rhuonan do not teach plurality of clusters of nodes is part of a hyperconverged system. However, Mohanta teaches plurality of clusters of nodes is part of a hyperconverged system (the cluster of nodes may be, for example, a hyperconverged system having a plurality of nodes, paragraph [32]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of plurality of clusters of nodes is part of a hyperconverged system as taught by Mohanta into SEQUEIRA, Ohnish and Rhuonan plurality of clusters of nodes is part of a hyperconverged system to provides an efficient manner of ordering VMs based on their attributes for reconstructing data associated with the VMs.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over SEQUEIRA (US 2019/0361750 A1) in view of Ohnish (US 10/877,789 B2) further in view of in view of Radinsky (US 2013/0091128 A1).

As to claim 9, SEQUEIRA and Ohnish do not teach the movement model is one of a decision tree, a regression-based model, neural network-based model, fuzzy logic-based model, Support Vector Machines (SVM)-based model, boosted tree, random forest, and Adaptive Neuro-Fuzzy Inference System (ANFIS). However, Ohnish teaches the movement model is one of a decision tree, a regression-based model, neural network-based model, fuzzy logic-based model, Support Vector Machines (SVM)-based model, boosted tree, random forest, and Adaptive Neuro-Fuzzy Inference System (ANFIS) (the .


Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over SEQUEIRA (US 2019/0361750 A1) in view of Ohnish (US 10/877,789 B2) further in view of in view of Raut  (US 8,117,487 B1).
As to claim 11, SEQUEIRA and Ohnish do not teach the instructions are executable to initiate determination of movement values of the first VM and the second VM in response to a detection of degradation in health of the first cluster of nodes. However, Raut teaches instructions are executable to initiate determination of movement values of the first VM and the second VM in response to a detection of degradation in health of the first cluster of nodes (examining the application health data to identify an application of the at least one application to migrate, wherein examining the application health data further comprises: identifying at least one target node for operating the application of the at least one application based on the application health data in accordance with dynamic priority list information, and selecting, using clustering information, a dynamic priority list from the dynamic priority list information that corresponds with a particular event within the event information, wherein the clustering information comprises instructions configured to provide availability to applications operating on the at least one target node; and failing over the application of the at least one application to a target node of the at least one target node in response to a failure, claims 1-3).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching initiate determination of movement values of the first VM and the second VM in response to a detection of degradation in health of the first cluster of nodes as SEQUEIRA and  Ohnish to allow monitoring application health data to achieve workload management and high availability.

As to claim 7,Raut teaches the plurality of cluster attributes comprises workload of the cluster, health of the cluster (examining the application health data to identify an application of the at least one application to migrate, wherein examining the application health data further comprises: identifying at least one target node for operating the application of the at least one application based on the application health data in accordance with dynamic priority list information, and selecting, using clustering information, a dynamic priority list from the dynamic priority list information that corresponds with a particular event within the event information, wherein the clustering information comprises instructions configured to provide availability to applications operating on the at least one target node; and failing over the application of the at least one application to a target node of the at least one target node in response to a failure, claims 1-3), performance of the cluster (dependencies on the system resources may introduce a failure, which affects application performance within the cluster. For example, on occurrence of a failure and/or non-availability of computer resources, the particular application may become non-responsive and/or terminate), and network speed of the cluster (, the performance data analyzer 408 stores the comparison result in a cache as application health data. For example, a threshold value for MICROSOFT EXCHANGE performance counter "Memory\Page Reads/sec" may be defined as equal to or less than one hundred reads per second. Accordingly, the performance data analyzer 408 compares the "Memory\Page Reads/sec" performance counter value with the threshold value to detect a memory resource bottleneck, which .

Claim Objections
Claims 2-4, 6, 13, 14, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195